Citation Nr: 1614461	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  04-37 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	B. Cary Tolley III, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The Appellant served in the Arkansas Air National Guard.  He was on active duty for training (ACDUTRA) from March 22, 1982 to July 7, 1982.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The Appellant provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in January 2006.  A transcript of that hearing is of record.

In August 2007, the Board promulgated a decision denying the claim for service connection for schizophrenia.  The Appellant appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  By an October 2008 Order, the Court, pursuant to a Joint Motion for Remand (JMR), vacated the Board's August 2007 decision and remanded the case for compliance with the instructions contained in the JMR.

In November 2009, the Board remanded the case for further development.  The case has now been returned to the Board for further appellate consideration.  As a preliminary matter, the Board finds there has been substantial compliance with the remand directives.  Accordingly, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

Paranoid schizophrenia was initially manifest prior to the appellant's entrance into the National Guard and prior to his period of active duty for training and did not increase in severity during active duty for training.  



CONCLUSION OF LAW

An acquired psychiatric disorder, to include paranoid schizophrenia, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 101, 1110, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.303, 3.306 (2015); VAOPGCPREC 3-2003 (July 16, 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In this case, the Appellant was sent adequate notification via letters dated in December 2003, April 2004, January 2010, February 2010, January 2014, and September 2014.  All of these letters were sent prior to the most recent adjudication below via a June 2015 Supplemental Statement of the Case (SSOC) which "cures" the timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  These letters, in pertinent part, informed the Appellant of what was necessary to substantiate his current appellate claim, what information and evidence he must submit, and what information and evidence will be obtained by VA.

In view of the foregoing, the Board finds that the Appellant was notified and aware of the evidence needed to substantiate his claim and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Appellant has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist has been satisfied.  The Appellant's service treatment records are on file, as are various post-service medical records.  The Board observes that the Social Security Administration (SSA) responded to a request for records that such records had been destroyed.  Further, the Appellant has had the opportunity to present evidence and argument in support of his claim, to include at his January 2006 Board hearing.  Nothing indicates the Appellant has identified the existence of any relevant evidence that has not been obtained or requested.  Moreover, he was accorded a VA medical examination in November 2013 which included an opinion that addressed the etiology of the current acquired psychiatric disorder.  VA examiners are presumed qualified to render competent medical opinion(s).  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  As this opinion was based upon both a medical evaluation of the Appellant, and an accurate understanding of his medical history based upon review of his VA claims folder, the Board finds it is supported by an adequate foundation.  Accordingly, the Board finds that this examination is adequate for resolution of this case.  Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case.

With respect to the aforementioned January 2006 hearing, the Board notes Bryant v. Shinseki, 23 Vet. App. 488 (2010), held that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ accurately noted the nature of the appellate claim and asked questions to clarify the Appellant's contentions.  Moreover, the Appellant, through his testimony and other statements of record, has demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Further, as detailed above, the Board has already determined the Appellant received adequate notification on these matters.  Finally, neither the Appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of this hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the claimant's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the claimant, and the claimant's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Legal Criteria and Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Active service includes any period of ACDUTRA during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training during which the veteran was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Further, ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty training includes duty, other than full-time duty, prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A).  Reserves includes the National Guard.  38 U.S.C.A. § 101(26), (27).

An individual who has served only on ACDUTRA must establish a service-connected disability in order to achieve veteran status.  In order to establish basic eligibility for veterans benefits based upon his service in the National Guard, the appellant must first establish that he was "disabled ... from a disease or injury incurred or aggravated in the line of duty [in the National Guard]."  See Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  

The Board notes that the advantages of certain evidentiary presumptions - such as the presumption of sound condition on entrance into service - generally do not extend to those who claim service connection based on a period of ACDUTRA or inactive duty training.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (Noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period); McManaway v. West, 13 Vet. App. 60, 67 (1999) (Citing Paulson, 7 Vet. App. at 469-70, for the proposition that, 'if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim.').  

In this case, the Appellant's service treatment records reflect his National Guard service was negative for any psychiatric problems until May 1984, when a medical board report shows that he apparently attempted to enlist in the regular military service and in conjunction with this attempt, told the recruiter that he had been taking an anti-psychotic prescription drug for several years.  According to the medical board report, the recruiter then notified the Appellant's National Guard unit of this fact.  

The Board further notes that National Guard officials obtained medical records from the Greater Little Rock Mental Health Center which showed that the Appellant had begun receiving treatment for paranoid type schizophrenia in July 1981, prior to his entrance into the National Guard.  Based upon these records and a clinical interview with the Appellant, he was discharged on account of medical disqualification for service in the National Guard.  Moreover, the official form which was completed by the medical board officers indicates that the Appellant's paranoid-type schizophrenia initially manifested in approximately July 1981, that it existed prior to service, and was not incurred while the Appellant was entitled to basic pay.  

In view of the foregoing, the Board finds that the competent and credible evidence reflects the Appellant's paranoid schizophrenia clearly and unmistakably pre-existed his entry into the National Guard to include his 1982 period of ACDUTRA.  The Board must now address whether this disorder was aggravated during this period as contended by the Appellant.

A preexisting injury or disease will be considered to have been aggravated by active military service, where there is an increase in disability during such service, unless there is specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a).  Temporary flare-ups will not be considered to be an increase in severity.  Hunt v. Derwinski, 1 Vet. App. 292, 295 (1991).  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during active service.  Aggravation may not be conceded, however, where the disability underwent no increase in severity during service.  38 C.F.R. § 3.306(b).  

Thus, the focus of the analysis of this appeal is on the appellant's period of ACDUTRA, and whether his schizophrenia increased in severity during that time.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  


With respect to the Appellant's assertions that his schizophrenia was aggravated during his 1982 period of ACDUTRA, as well as supporting lay statements to include his family and a friend, the Board notes that these individuals have not been shown to have the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, these contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).  It also must be noted that of these individuals, only the appellant was present at his military training, and therefore, none of the others could have been in a position to observe any of the appellant's behavior and therefore could not know whether or not his presentation had changed during this ACDUTRA period.  For his part, any current contention by the appellant that he exhibited any symptoms of paranoid schizophrenia during ACDUTRA is unsupported by the contemporaneous records, which the Board considers to be a more reliable reflection of the appellant's condition at that time.  (This reliance is based on the very purpose of those records, and their contemporaneous character.)  

The Board notes that in the aforementioned medical board report, under the heading, "permanently aggravated by service," the officer who completed the form indicated "yes."  However, the accompanying narrative medical summary explains that the National Guard had no knowledge of the Appellant's disability until receiving the information from the recruiter.  The summary also reflects that the Appellant did not take any of his anti-psychotic medication during basic military training, his only period of ACDUTRA in 1982.  Inasmuch as the rationale of this report is actually against a finding the disability underwent a permanent increase in severity that was beyond natural progression, the Board must find that the medical board report, in and of itself, is unclear on the issue of aggravation even though the rationale provided appears to be against such a finding.

The Board acknowledges the Appellant has submitted a private medical opinion dated in October 2009 from a Dr. Shea in support of a finding of aggravation.  Dr. Shea provided a summary of his background attesting to his qualifications to render a competent medical opinion; and the Board finds no reason to question these qualifications.  Further, Dr. Shea indicated he was familiar with the Appellant's medical history based upon having treated him since 1994.  Dr. Shea also noted he had reviewed the Appellant's claims folder.  Based on his review of the Appellant's records, the written accounts of his family and friends, as well as his own treatment and observation of the Appellant, Dr. Shea believed it was more likely than not that the Appellant's military service permanently aggravated his schizophrenic condition; and that, certainly, it was as likely as not that his schizophrenia was permanently aggravated by his service.

Although the aforementioned opinion from Dr. Shea was not expressed in speculative or equivocal language, and he indicated familiarity with the Appellant's medical history, the rationale itself is not consistent with the confirmed medical history.  In pertinent part, the written accounts from family and friends noted by Dr. Shea generally attest that the Appellant had no psychiatric problems prior to his entry into the National Guard.  However, as detailed above there is clear and unmistakable evidence to the contrary to include his receiving medical treatment beginning in at least July 1981 at the Greater Little Rock Mental Health Center.  Further, Dr. Shea's opinion does not address the fact that none of the Appellant's service treatment records document treatment for any psychiatric symptoms while actually on National Guard duty.  Consequently, the Board must find that this opinion is entitled to little or no probative value.

Finally, the Board notes the November 2013 VA examination includes an opinion against the Appellant's pre-existing schizophrenia having been aggravated by his National Guard service.  The Board has already noted that the VA examiner is presumed qualified to render a competent medical opinion, and was familiar with the Appellant's medical history from review of his claims folder which would have included Dr. Shea's October 2009 opinion.  Moreover, the November 2013 VA examiner accurately noted relevant findings from the Appellant's medical history.  The examiner also supported the opinion by stated rationale to include that there was no evidence to suggest the military did anything to aggravate the symptoms beyond its natural progression.  Such rationale appears consistent with the fact the Appellant did not receive any psychiatric treatment while he was actually on National Guard duty.  Moreover, the Board reiterates that no competent medical opinion is of record which actually refutes this opinion.  Therefore, the Board finds this opinion is adequative, persuasive, and entitled to significant probative value in the instant case.

In summary, the in-service medical board report is not entirely clear upon the issue of aggravation, but the stated rationale itself appears to be against such a finding; and the service treatment records themselves do not appear to demonstrate any actual psychiatric treatment while the Appellant was performing his National Guard service.  Although post-service medical opinions have been submitted that both refute and support a finding of aggravation, the Board has found that only the negative opinion is entitled to any real probative value in the instant case.  Consequently, the Board concludes the competent and credible evidence of record reflects the Appellant's pre-existing paranoid schizophrenia was not aggravated during his National Guard service to include his March 1982 to July 1982 period of ACDUTRA.  

No other basis for establishing service connection for the Appellant's acquired psychiatric disorder is demonstrated by the evidence of record, to include the secondary service connection provisions of 38 C.F.R. § 3.310.  Therefore, the benefit sought on appeal must be denied.


ORDER

Service connection for an acquired psychiatric disorder, to include paranoid schizophrenia, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


